--------------------------------------------------------------------------------

EXHIBIT 10.1

 
INTERIM EMPLOYMENT AGREEMENT


This Interim Employment Agreement, dated June 30, 2010 (the “Agreement”), is
entered into by and between Camelot Entertainment Group, Inc., a Delaware
Corporation, it affiliates, subsidiaries, divisions, predecessors and successors
(the “Company”) one the one hand, and Steven Istock (the “Executive”) on the
other hand. The Company and Executive are hereinafter referred to collectively
as the “Parties” and individually referred to as a “Party.”


RECITALS


WHEREAS, Executive has served as a consultant to the Company since April 2010;
and


WHEREAS, the terms and conditions of the Executive’s Consultant Agreement,
attached hereto as Exhibit A, remain binding and in effect; and


WHEREAS, the Company’s current Chief Financial Officer and Secretary has
resigned effective June 30, 2010; and


WHEREAS, Executive and the Company desire to continue their working relationship
by setting forth the following terms and conditions for an interim employment
relationship between Executive and Company whereby Executive shall become the
Company’s Interim Chief Financial Officer and Secretary in accordance with the
terms and conditions of this Agreement; and


WHEREAS, the Parties contemplate entering into a more formal employment
agreement as soon as practicable during the third quarter of 2010.


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties to this Agreement hereby agree as follows:


ARTICLE 1
SCOPE OF EMPLOYMENT


1.1           Title and Position.  The Company hereby employs Executive, and
Executive hereby accepts employment by the Company, as its Interim Chief
Financial Officer for the Term of this Agreement, with the specific duties (the
Services,” as defined below) and authority set out below.


1.2           Conflicts with Board Policies.  The employment relationship
between the Parties shall be governed by the policies and practices established
by the Board.


1.3           Location.  Unless the Parties otherwise agree in writing, during
the term of this Agreement Executive shall perform the Services in the Los
Angeles, California area.


1.4           Term.  The term of Executive’s employment under this Agreement
(the “Term”) shall commence on the date first written above (the “Effective
Date”) and shall end on or before September 30, 2010, unless sooner extended or
terminated by the Parties.


1.5           Duties and Scope of Employment.  During the Term, Executive shall
perform the duties as Chief Financial Officer of a fully reporting, fully
audited public company.


1.5.1           During the Term, Executive shall be nominated to the Board of
Directors of Camelot Entertainment Group, Inc. (the “Board”).  If elected to the
Board by the Company’s stockholders, Executive shall serve as Secretary of the
Board of Directors. Executive shall also be named as a member of the Audit and
Executive Committee (or comparable committees) of the Board, as a member of the
Compensation Committee (or comparable committees) of the Board, as a member of
the Internal Controls Committee (or comparable committees) of the Board, and any
and all other executive level committees established by the Board.
 
 
 
1

--------------------------------------------------------------------------------

 
 


1.6           Loyal and Conscientious Performance of Duties.  Executive agrees
he will at all times loyally and conscientiously perform all of the Services and
obligations required under this Agreement and the corporation law of the state
of Delaware, to the best of his ability and experience.  Notwithstanding
anything to the contrary contained herein, in the Consulting Agreement, or as a
result of any obligations that Executive has to California Pictures Inc. and/or
Strategic Film Partners, Executive agrees that his other obligations shall not
conflict with, or deter from, his ability to render and completely fulfill his
services hereunder in any way whatsoever.


ARTICLE 2
COMPENSATION


2.1           Salary.  Executive shall receive a base salary (“Base Salary”) of
$62,500 during the Term.


2.1.1           Executive hereby agrees to defer all monies due in excess of ten
thousand dollars ($10,000) in any given month until such time as the Company is
able to pay Executive’s salary out of revenues generated by the Company or from
proceeds provided by funding, whichever occurs first.  Executive further agrees
that Company shall pay no form of interest on said deferment.  In the event the
Company is unable to generate the funds necessary to satisfy the Salary
described under Section 2.1, Executive has the option to receive the Company’s
$0.0001 par value Common Stock (“Shares”) (as payment for the services rendered)
from time to time, as directed by Consultant, until such time as the amount
stated herein is paid in full, or, continue to defer any amounts owed until such
time as the Company is able to satisfy those amounts.  In the event this
Agreement is terminated due to the expiration of the Term or for any other
reason other than involuntary termination for Cause, the terms and conditions of
Section 2.1 and this Section 2.1.1 shall remain in full force and effect until
such time as Executive has been paid in full in accordance herewith. 


2.2           Performance Bonus.  Executive shall receive a performance bonus
equal to one percent (1%) of the actual cash raised and received by the Company
(the “Investment”) during the Term, to be paid either in cash or Shares, as
mutually agreed upon, within thirty (30) days after Company receives the
Investment either directly from the investment source, and/or from any escrow
established for the transaction, where applicable.


2.2.1           Company Funding Bonus.  Executive shall also be entitled to
receive a bonus of five per cent (5%) of the first $5,000,000, four per cent
(4%) of the second $5,000,000, three per cent (3%) of the third $5,000,000, two
per cent (2%) of funds raised between $15,000,000 and $30,000,000 and one per
cent (1%) of funds raised in excess of $30,000,000 and received by the Company
after all “Costs” have been deducted as a direct result of an introduction made
solely by Executive and acknowledged by the Company in writing. “Costs” shall be
defined as all actual, out-of-pocket third party costs up to a ceiling of
fifteen per cent (15%) of the total amount received by the Company, including,
but not limited to, additional financing fees, accounting fees, legal fees,
registration costs and any other consultant fees related to the funding.
Executive shall also have the option to receive the above bonus in either cash
or in Shares and/or the Company’s Class A Preferred Stock.


2.2.2           Bonus Allocation.     Any compensation due Executive from the
bonuses referred to in Sections 2.2 shall not be calculated as part of
Executive’s base Salary.


2.3           Benefits.  Executive shall be entitled to certain benefits
outlined below:


2.3.1           Health Insurance. Executive and Executive’s immediate family
shall be entitled to participate in such medical, dental, eye and life
insurance, long term care, 401(k), pension and other plans as the Company may
have or establish from time to time and in which any other Company senior
executives are eligible to participate.
 
2.3.3           Executive Transportation.  Executive shall also be entitled to
coach (domestic) and business-class air travel (foreign) for all trips made by
Executive in connection with Executive’s services to Company.


2.3.4           Directors and Officers Liability Insurance. Executive shall be
entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers for which
Executive may be eligible during the Term.
 
 
 
2

--------------------------------------------------------------------------------

 

 
2.4           Expenses.  Company shall reimburse Executive for all reasonable
and customary expenses incurred by him in the furtherance of the business of
Company, in accordance with the then-existing reimbursement policies of Company.


ARTICLE 3
TERMINATION AND TERMINATION PAYMENTS


3.1           Termination.  Executive’s employment with the Company may be
terminated under the following conditions:


3.1.1           Death.  Executive’s employment with the Company shall terminate
effective upon the date of Executive’s death.


3.1.2           Disability.  The Company may terminate the Executive’s
employment for “Complete Disability” by giving the Executive thirty (30) days
advanced notice in writing.


3.1.3           Termination by Company.  Company may terminate Executive’s
employment under this Agreement at any time for Cause upon two (2) and up to
thirty (30) days written notice (hereinafter “Notice of Termination”). For all
purposes under this Agreement, “Cause” shall mean: (a) conviction of a felony by
a court of competent jurisdiction which would preclude Executive from carrying
out his duties hereunder; (b) material breach of any provision of this
Agreement; (c) breach of Executive’s fiduciary duties of loyalty and care to
Company; (d) failure by the Executive to carry out his duties as defined by his
duties as Chief Financial Officer and the guidelines as determined by the
Company’s Board of Directors; and (e) an act by Executive which constitutes
gross misconduct. Notwithstanding the foregoing, if such Cause is capable of
being cured, then Executive shall not be terminated for Cause unless and until
the Executive has received notice of the proposed termination for Cause, which
states with reasonable detail the bases for the termination, and Executive has
had the opportunity to be heard before at least a majority of the Board and the
Executive has been given a minimum period of 30 days to cure the cause for
termination. Executive shall have the right to be represented by counsel at any
such hearing before the Board regarding his termination.  In the event Company
terminates Executive for Cause, Executive shall only be entitled to the
compensation under Section 3.2.1(a), (b) and (c).


3.1.4           Termination by Company Without Cause. Following the expiration
of the Term, the Company may terminate Executive without Cause upon issuing
Executive a Notice of Termination.


3.1.5           Termination by Executive.  Executive shall be entitled to
terminate his employment for good reason.


3.2           Termination Payments.


3.2.1           Termination by Company.  In the event Company terminates
Executive’s employment with or without Cause prior to or after the expiration of
the Term (or any subsequent extension or amendment thereof), Company shall pay
Executive within 30 days of termination any monies due Executive as of the
Termination Date.


ARTICLE 4
MISCELLANEOUS
 
4.1           Entire Agreement.  This Agreement, together with those documents
relating to the same transaction that are referred to in this Agreement, is
intended to be the final, complete, and exclusive statement of the terms of the
Agreement between Company and Executive with regard to the subject matter of
this Agreement, and except for the Consulting Agreement, supersedes all other
prior agreements, communications, and statements, whether written or oral,
express or implied, pertaining to the subject matter of this
Agreement,  Notwithstanding anything to the contrary, in the event that there is
a conflict between the Consulting Agreement and this Agreement, then the terms
and conditions of this Agreement shall govern.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 


4.2           Amendment; Waiver.  This Agreement may not be amended or modified
except in writing and signed by both parties.


4.3           Severability.  If any provision of this Agreement, or its
application to any person, place, or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable, or void, that
provision shall be enforced to the greatest extent permitted by law, and the
remainder of this Agreement and of that provision shall remain in full force and
effect as applied to other persons, places, and circumstances.
 
4.4           Void Provisions. If any provision of this Agreement, as applied to
either party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.


4.5           Section Headings.  Section headings and captions are used for
reference purposes only and should be ignored in the interpretation of the
Agreement.  Unless the context requires otherwise, all references in this
Agreement to Articles or Sections are to the sections of this Agreement.


4.6           Counterparts.  This Agreement may be executed in one or more
counterparts all of which together shall constitute one and the same instrument.


4.7           Notices.  For purposes of this Agreement, notices and other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by United States certified mail, postage prepaid,
return receipt requested, addressed as follows:



 
If to Executive: 
Steven Istock
Camelot Entertainment Group, Inc.
8001 Irvine Center Drive, Suite 400
Irvine, CA 92618




 
If to Company: 
Camelot Entertainment Group, Inc.
Attn: Robert P. Atwell, CEO
8001 Irvine Center Drive, Suite 400
Irvine, CA 92618




 
With a copy to: 
Christopher Flannery
Law Office of Christopher Flannery
555 City Avenue
Bala Cynwyd, PA 1900



4.8           Governing Law.  The laws of the State of Delaware shall govern
disputes, claims and controversies relating to and arising under this Agreement
and be used to construe the terms of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 

 
The parties have duly executed this Agreement as of the date first written
above.
 
 

“EXECUTIVE”     “COMPANY”           /s/ Steven Istock   /s/ Robert P. Atwell  
Steven Istock     Robert P. Atwell, CEO                       /s/ George Jackson
      George Jackson, CFO, Secretary                   Board of Director
Approval:                       /s/ Robert P. Atwell       Robert P. Atwell    
  6/30/2010      

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
BUSINESS CONSULTANT AGREEMENT


THIS BUSINESS CONSULTANT AGREEMENT (“Agreement”) is made and entered into this
1st day of May 2010, by and between Camelot Entertainment Group, Inc., a
Delaware corporation, its predecessors, successors, subsidiaries and affiliates
(the “Corporation”), one the one hand, and California Pictures, Inc., a
California corporation and Steve Istock, a California resident (collectively the
“Consultant”), on the other hand.
 
BACKGROUND
 
A.  The Corporation continues to experience growth while implementing its
business model.
 
B.  The Consultant provides specific Services, as defined below, which the
Corporation needs.
 
C.  The Consultant has provided Services to the Corporation since May 1, 2010.
 
D.  The Corporation has requested Consultant to provide business development,
financial structuring and financing Services to the Corporation on an as-need
basis and as a result the Business Consultant Agreement needs to be amended.
 
E.  As a result, the Board of Directors of the Corporation (the “Board”) has
determined that it is in the best interests of the Corporation and its
stockholders that the Corporation amend the March 1, 2010 agreement with the
Consultant and to retain the services of Consultant to consult with the (i)
Board, (ii) officers of the Corporation, and (iii) administrative staff of the
Corporation concerning issues which may occur relating to the business of the
Corporation, including assisting the Corporation in implementing its business
model  and to provide business development, financial structuring and financing
Services (collectively, and as further described in Exhibit A, the “Services”).
 
F.  It is the desire of the Consultant to provide the Services to the
Corporation on an independent contractor basis.
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS SPECIFIED HEREIN AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE
OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE WITH EACH OTHER AS FOLLOWS:
 
1.           Term of Agreement.  This Agreement shall be in full force and
effect commencing May 1, 2010 and concluding at the close of business on April
30, 2011 (the “Term”), unless extended by mutual agreement of the parties.
 
2.           Consultation.  The Consultant shall make appropriate personnel
available to consult with the Board, the officers of the Corporation, and the
department heads of the administrative staff of the Corporation, at reasonable
times, concerning matters relating to any issue of importance regarding the
business affairs of the Corporation, including, but not limited to, the specific
Services detailed on Exhibit A attached hereto.
 
3.           Management Authority; Independent Contractor Status.  The
Consultant shall have no management authority of or for the Corporation.  The
Corporation’s officers will operate the business affairs of the Corporation in
their sole and absolute discretion.  All the members of the Corporation’s
administrative staff shall be employees of the Corporation.  The Consultant
shall have no control or charge of the administrative staff and no control or
authority to employ, discharge, direct, supervise or control any member of the
administrative staff or other employees of the Corporation.  It is the intention
of the Corporation that the Consultant not undertake any activities which would
make Consultant an affiliate of the Corporation, as that term is defined in the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or the rules and
regulations promulgated thereunder. The Corporation is interested only in the
results obtained by the Consultant, who shall have the sole control of the
manner and means of performing the Services under this Agreement.  The
Corporation shall not have the right to require the Consultant to collect
accounts, investigate customer complaints, attend meetings, periodically report
to the Corporation, follow prescribed itineraries, keep records of business
transacted, make adjustments, conform to particular policies of the Corporation,
or do anything else which would jeopardize the relationship of independent
contractor between the Corporation and the Consultant, nor shall the
Corporation, nor the Consultant, do anything that would in any way cause the
Consultant to be classified as an affiliate as defined in the Securities Act or
the Exchange Act.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
4.           No Power of Consultant to Act as Agent.  The Consultant shall have
no right, power or authority to be, or act, as an agent of the Corporation for
any purpose whatsoever.  In that regard, the Consultant shall not attempt or
purport to obligate the Corporation to any obligation or agreement.
 
5.           Limited Liability.  With regard to the Services, the Consultant
shall not be liable to the Corporation, or to any person who may claim any right
because of that person’s relationship with the Corporation, for any acts or
omissions in the performance of the Services on the part of the Consultant or on
the part of the agents or employees of the Consultant, except when said acts or
omissions of the Consultant are due to the Consultant’s gross negligence or
willful misconduct, which definition includes, but is not limited to, any
violation by the Consultant of any local, state and or federal securities laws
and or regulations, including those established by the Securities and Exchange
Commission (“SEC”) and the Financial Industry Regulatory Authority
(“FINRA”).  In the event Consultant commits or causes to be committed any acts
or omissions that are due to the Consultant’s gross negligence or willful
misconduct, this Agreement shall be deemed void, and all Shares issued in
connection herewith shall be immediately cancelled by the Corporation and the
Consultant shall physically return all Shares to the Corporation within three
business days of the Consultant being notified of the acts and or omissions by
the Corporation. In the event the Consultant has transferred or disposed of the
Shares, or a portion thereof, prior to this Agreement becoming void as provided
for herein, Consultant shall be solely responsible for replacing those Shares in
order to comply with this Section 5.
 
6.           Cash Compensation.
 
a.           The Consultant shall receive Five Thousand Dollars ($5,000) per
month in cash and/or stock as mutually agreed upon for consulting services
relating to business consulting, financial structuring and corporate financing.
All fees received as a result of this Section 6 (a) shall be applied to the
consideration received in Section 6 (b) below.
 
b.           The Consultant shall receive a bonus of five per cent (5%) of the
first $5,000,000, four per cent (4%) of the second $5,000,000, three per cent
(3%) of the third $5,000,000, two per cent (2%) of funds raised between
$15,000,000 and $30,000,000 and one per cent (1%) of funds raised in excess of
$30,000,000 received by the Corporation as a direct result of an introduction
made by Consultant and acknowledged by the Corporation in writing.
 
7.           Stock.
 
a.           Consultant shall receive a signing bonus of 300,000,000 shares of
the Corporations $0.0001 par value common stock (“Shares”).
 
b.           In the event Consultant and Corporation mutually agree that all or
a portion of the cash compensation described in Section 6 (a) and 6 (b) above
shall be paid in stock, the following shall apply on a pro-rata basis: If
applicable,  Consultant will be paid in stock as follows in Shares: For
consulting services relating to corporate and film financing, the Consultant
shall receive up to Three Thousand Dollars ($2,500) in Shares issued pursuant to
an exemption from registration provided by Section 4(2) of the Securities Act
and the rules and regulations promulgated by the Commission under that section
of the Securities Act, specifically Rule 506.  For consulting services relating
to all other aspects of the Corporation’s business excluding promotion and
corporate financing, the Consultant shall receive up to Three Thousand Dollars
($2,500) in Shares issued in accordance with the terms and conditions of the
Corporation’s 2009 Common Stock Option/Issuance Plan, which was registered under
the Securities Act with the SEC on a Form S-8 registration statement filed
November 5, 2009 and any amendments thereto.  The price per Share shall be
calculated upon the average bid price of the Shares for the 30 day period
immediately preceding the issuance of the Shares.  Consultant acknowledges and
confirms that none of the services provided in connection with the registered
Shares as identified in this Section 7 are for promotion and/or for
financing.  In the event the services and resultant consideration, including any
consideration due in accordance with 6 (b) in which Consultant requests Shares
in lieu of cash payments, shall be greater in restricted Shares than in
registered Shares, the allocated amounts herein shall be adjusted accordingly.
Further, in the event this Agreement is terminated due to the expiration of the
Term or for any other reason, other than those contained in Sections 5 and 18,
respectively, the terms and conditions of Section 7 of this Agreement shall
remain in full force and effect.
 
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 
c.           The Consultant will be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to the Consultant’s performance of the Services and
receipt of compensation under this Agreement.  Because the Consultant is an
independent contractor, the Company will not withhold or make payments for
Social Security, make disability insurance contributions, or obtain worker’s
compensation insurance on the Consultant’s behalf.  The Consultant agrees to
accept exclusive liability for complying with all applicable state and federal
laws governing self-employed individuals, including obligations such as payment
of taxes, Social Security, disability and other contributions based on fees paid
to the Consultant under this Agreement.  The Consultant hereby agrees to
indemnify and defend the Company against any and all such taxes or
contributions, including penalties and interest.


8.            Warrants.
 
The Consultant shall not receive any warrants.
 
9.           Options.
 
The Consultant shall not receive any options.
 
10.          Expenses.  The Consultant shall be responsible for its
out-of-pocket expenses incurred in connection with this Agreement, including
fees and expenses of its legal counsel.
 
11.          Minimum Service/Effort.  During the Term the Consultant, shall
devote only so much time to the affairs of the Corporation as the Consultant and
the Corporation mutually determine to be necessary or appropriate; and the
Consultant may represent, perform services for, and be employed by, any
additional persons as the Consultant, in the Consultant’s sole discretion,
determines to be necessary or appropriate.  Notwithstanding the foregoing,
Consultant hereby agrees to utilize its best efforts in performing the Services.
 
12.          Change of Control.  In the event the Corporation experiences a
“change in control” transaction, including, but not limited to, a merger,
acquisition or sale of a controlling interest in the Corporation, the terms and
conditions of this Agreement shall remain in effect and in full force, and such
action by the Corporation shall not in any way diminish, affect or compromise
the Consultant’s rights, including but not limited to, all compensation as
described in this Agreement.
 
13.          Hold Harmless.  The Corporation agrees to indemnify and hold
harmless Consultant, its affiliates, agents, attorneys, stockholders, directors,
officers, employees and controlling persons, within the meaning of Section 15 of
the Securities Act, or Section 20 of the Exchange Act, for any violations of
state or federal securities laws by the Corporation or any of its officers,
other employees, agents, affiliates, counsel, stockholders, directors, and
controlling persons in connection with the terms and conditions of this
Agreement and all acts by the Corporation as a result thereof.  Likewise, the
Consultant agrees to indemnify and hold harmless the Corporation and its
affiliates, agents, attorneys, stockholders, directors, officers, employees and
controlling persons, within the meaning of Section 15 of the Securities Act, or
Section 20 of the Exchange Act, for any violations of state or federal
securities laws by the Consultant or any of its officers, other employees,
agents, affiliates, attorney, stockholders, directors, and controlling persons
in connection with the terms and conditions of this Agreement and all acts by
the Consultant as a result thereof.
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
14.          Corporate Documents.  The Corporation will provide and deliver to
Consultant, at the Corporation’s expense, all documents, appraisals,
projections, financial data, and other information (collectively referred to
herein as the “Information”), requested by Consultant for the purpose of
rendering the Services under this Agreement.  All Information shall be accurate
and complete, in all material respects, and the Corporation recognizes and
confirms that (a) Consultant will use and rely on the Information without having
independently verified the same, and (b) Consultant does not assume
responsibility for the accuracy or completeness of the Information.
 
15.          Corporate Disclosure.  The Corporation shall use its best efforts
to disclose to Consultant all material events and developments that have
occurred prior to the date of this Agreement relating to the Corporation’s
financial condition, operations or prospects.  During the Term, the Corporation
will promptly notify Consultant of any material event or development relating to
the financial condition, business operations or business prospects of the
Corporation and promptly deliver to Consultant copies of all material filings
made by the Corporation with any regulatory agency and copies of all press
releases issued by the Corporation and make available same for inspection by
Consultant, during regular business hours and upon 24 hours notice by
Consultant.
 
16.          Confidentiality.  Consultant agrees to keep confidential all
material, non-public Information provided to it by the Corporation, except as
required by law or as contemplated by the terms of this Agreement. It is further
agreed that from time to time that the Corporation may designate certain
disclosed Information as confidential for purposes of this
Agreement.  Notwithstanding anything to the contrary herein, Consultant may
disclose non-public Information to its agents and advisors whenever Consultant
determines that such disclosure is necessary or advisable to provide the
Services.  The Consultant hereby acknowledges and affirms that it has been
notified by the Corporation that this Agreement and all other agreements between
the parties may be included in various filings that the Corporation is required
make, or elects to make, with the SEC and various state agencies.
 
17.          Work Product.  The Consultant hereby irrevocably assigns to
Corporation, and Corporation shall have, exclusive ownership rights, including,
without limitation, all patent, copyright, trademark and trade secret rights,
with respect to any work produced by Consultant in the course of rendering
Services to Corporation including, but not limited to, the development,
modification or enhancement of systems, programs, instructions, concepts and
documentation developed for or relating to Corporation and all documents, data
and other information of any kind including information incorporating, based
upon or derived from the foregoing, including reports and notes prepared by the
Consultant.  Such work product will be the property of Corporation and may not
be used by the Consultant for any other purpose than the benefit of
Corporation.  Any and all such property and material containing such property
shall be delivered promptly to Corporation on request of the Corporation and in
any event at the termination of the Consultant’s work for Corporation and no
copies thereof shall be retained by the Consultant unless the prior written
consent of the Corporation.  A certificate evidencing compliance with this
provision shall, if requested by Corporation, accompany such
materials.  Further, the Consultant will execute and deliver all documents
required by Corporation to document or perfect Corporation’s proprietary rights
in said work.  Such work shall be a work made for hire and the Consultant shall
have no proprietary interest herein.  All deliverables shall bear Corporation’s
copyright and trade secret notices.
 
18.          Advertisements; No Faxes; No emails.  In the event that the
Consultant finds itself in a position to make a newsworthy announcement,
including, but not limited to, a new product, sales results, existing product
information or expansion, Consultant will have the right to place advertisements
in various media outlets, including, but not limited to, print publications, the
internet, direct mail, radio, television, satellite, or cable, describing its
Services to the Corporation hereunder; provided, however, that Consultant will
submit copies of such advertisements to the Corporation so that the Corporation
may consent to the form and content of such advertisements, approval of which
shall not reasonably be withheld.  Notwithstanding the foregoing, Consultant
shall not either directly or indirectly authorize, direct, place or allow any
announcements or other material of any type whatsoever to be faxed and or
emailed, including, but not limited to, promotional material of any nature, type
or form, relating to the Corporation, nor shall the Consultant contract with any
third party which as a result of said contract would result in some type of fax
or email program being contemplated or implemented, without the expressed
written consent of the Corporation.  In the event Consultant fails to honor, and
is therefore in default of this Section 18 (“Default”), this Agreement shall be
deemed void, and all Shares shall be immediately cancelled by the Corporation
and the Consultant shall physically return all certificates representing Shares
to the Corporation within three business days of the Consultant being notified
of the Default by the Corporation.  The Default, should it occur, would be by
definition “gross negligence and willful misconduct” by the Consultant.  In the
event the Consultant has transferred or disposed of the Shares or a portion
thereof prior to a Default occurring, Consultant shall be solely responsible for
replacing the Shares in order to comply with this Section 18.
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
19.          Consultant Representation. Consultant represents and warrants to
Corporation that: (a) Consultant is not a broker dealer; (b) Consultant and its
principals, employees, advisors and/or consultants are not and will not violate
any federal and/or state securities laws and/or regulations in performing the
Services contemplated by this Agreement; (c) Consultant and its principals,
employees, advisors and/or consultants are not receiving compensation based upon
the performance, including, but not limited to, price and volume, of any
security connected with this Agreement, including, but not limited to, the
Shares; (d) Consultant is receiving as consideration hereunder a specific number
of Shares for the Services performed; and (e) Consultant agrees to indemnify and
hold harmless Corporation from any claim brought against Corporation as a result
of the Services to be performed, including, but not limited to, any claims
and/or actions resulting from a breach by Consultant and his principals,
employees, advisors and/or consultants of the representations made hereunder.
 
20.          Failure to act by One Person.  Any direction, consultation given,
or service performed by any persons acting on behalf of the Consultant pursuant
to the provisions of this Agreement shall constitute the performance of the
Service by the Consultant.
 
21.          Indemnification.  In addition to the limitation of liability found
in Sections 5 and 13, respectively, each party (the “Indemnifying Party”) agrees
to indemnify, defend, and hold harmless the other party (the “Indemnified
Party”) from and against any and all claims, damages, and liabilities, including
any and all expense and costs, legal or otherwise, caused by the negligent act
or omission of the Indemnifying Party, its subcontractors, agents, or employees,
incurred by the Indemnified Party in the investigation and defense of any claim,
demand, or action arising out of the work performed under this Agreement;
including breach of the Indemnifying Party of this Agreement.  The Indemnifying
Party shall not be liable for any claims, damages, or liabilities caused by the
sole negligence of the Indemnified Party, its subcontractors, agents, or
employees.
 
The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense.  If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.
 
The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns and heirs of the
Parties.
 
22.          Equitable Remedies.  As a result of the uniqueness of the Services
to be performed by the Consultant for the Corporation, and because the
Consultant’s reputation in the community may be affected by the financial
success or failure of the Corporation, in addition to the other rights and
remedies that the Consultant may have for a breach of this Agreement, the
Consultant shall have the right to enforce this Agreement, in all of its
provisions, by specific performance or other relief in a court or equity.
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
 
23.          Consultant’s Representatives.  In its performance of the Services,
the Consultant shall have the right to appoint or otherwise designate suitable
and desirable employees, agents and representatives (the “Consultant’s
Representatives”).  The Consultant shall be solely responsible for the
Consultant’s Representatives, including but not limited to, their acts,
omissions, and liabilities.  Consultant agrees that the Consultant’s
Representatives shall not have any claim against the Corporation for salaries,
commissions, items of cost, or other form of compensation or reimbursement.  The
Consultant represents, warrants, and covenants that the Consultant’s
Representatives shall be subordinate to the Consultant and subject to each and
all of the terms, provisions and conditions applying to the Consultant specified
in this Agreement.
 
24.          Attorneys’ Fees.  In the event any party to this Agreement shall
commence legal proceedings against another party to enforce the terms hereof, or
to declare rights hereunder, as the result of a breach of any covenant or
condition of this Agreement, the prevailing party in any such proceeding shall
be entitled to recover from the losing party its costs of suit, including
reasonable attorneys’ fees, as may be fixed by the court.
 
25.          Governmental Rules and Regulations.  The provisions of this
Agreement are subject to any and all present and future orders, rules and
regulations of any duly constituted authority having jurisdiction of the
relationship contemplated by the provisions of this Agreement.
 
26.          Notices.  Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the parties hereto
to be desirable, to be given to any other party hereto shall be in writing and
shall be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile transmission to the addresses of the Parties as follows:


 
If to the Corporation:
Camelot Entertainment Group, Inc.
8001 Irvine Center Drive, Suite 438
Irvine, CA 95618
Telecopier: 949.643.5504

 

 
If to the Consultant:
Steve Istock, CEO
California Pictures, Inc.
10 Universal City Plaza
20th Floor
Universal City, CA 91608
Telecopier:

 
The persons and addresses set forth above may be changed from time to time by a
notice sent to the address noted above.  If notice is given by personal delivery
or overnight delivery in accordance with the provisions of this Section 26, such
notice shall be conclusively deemed given at the time of such delivery, provided
a receipt is obtained from the recipient.  If notice is given by mail in
accordance with the provisions of this Section, such notice shall be
conclusively deemed given upon receipt and delivery or refusal.  If notice is
given by facsimile transmission in accordance with the provisions of this
Section, such notice shall be conclusively deemed given at the time of delivery
if during business hours and if not during business hours, at the next business
day after delivery, provided a confirmation is obtained by the sender.


27.          Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties regarding the subject
matter of this Agreement and specifies all the covenants and agreements between
the parties with respect to that subject matter, and each party acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not specified in this Agreement; and any other agreement, statement or
promise concerning the subject matter specified in this Agreement shall be of no
force or effect in a subsequent modification in writing signed by the party to
be charged.
 
 
 
A-6

--------------------------------------------------------------------------------

 

 
28.          Severability.  In the event any provision of this Agreement, for
any reason, is determined to be invalid, such determination shall not affect the
validity of any remaining portion of this Agreement, which remaining portion
shall remain in complete force and effect as if this Agreement had been executed
without the invalid portion of this Agreement.  It is hereby declared the
intention of the parties that the parties would have executed the remaining
portion of this Agreement without including any such part, parts or portion
which, for any reason, hereafter my be determined invalid.
 
29.          Captions and Interpretation.  Captions of the paragraphs of this
Agreement are for convenience and reference only, and the words contained in
those captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this
Agreement.  The language in all parts to this Agreement, in all cases, shall be
construed in accordance with the fair meaning of that language as if that
language was prepared by all parties and not strictly for or against any party.
 
30.          Further Assurances.  Each party shall take any and all action
necessary, appropriate or advisable to execute and discharge such party’s
responsibilities and obligations created by the provisions of this Agreement and
to further effectuate, perform and carry out the intents and purposes of this
Agreement and the relationship contemplated by the provision of this Agreement.
 
31.          Number and Gender.  Whenever the singular number is used in this
Agreement, and when required by the context, the same shall include the plural,
and vice versa; the masculine gender shall include the feminine and neuter
genders, and vice versa; and the word “person” shall include corporation, firm,
trust, association, governmental authority, municipality, association, sole
proprietorship, joint venture, association, organization, estate, joint stock
company, partnership, or other form of entity.
 
32.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.
 
33.          Successors and Assigns.  This Agreement and each of the provisions
of this Agreement shall obligate and inure to the benefit the heirs, executors,
administrators, successors and assigns of each of the parties; provided,
however, nothing specified in this paragraph shall be a consent to the
assignment or delegation by any party of such party’s respective rights and
obligations created by the provisions of this Agreement.
 
34.          Reservation of Rights.  The failure of any party at any time
hereafter to require strict performance by the other party of any of the
warranties, representations, covenants, terms, conditions and provisions
specified in this Agreement shall not waive, affect or diminish any right of
such failing party to demand strict compliance and performance therewith and
with respect to any other provisions, warranties, terms and conditions specified
in this Agreement.  None of the representations, warranties, covenants,
conditions, provisions and terms specified in this Agreement shall be deemed to
have been waived by any act or knowledge of either party or such party’s agents,
officers or employees, and any such waiver shall be made only by an instrument
in writing, signed by the waiving party and directed to each non-waiving party
specifying such waiver.
 
35.          Concurrent Remedies.  No right or remedy specified in this
Agreement conferred on or reserved to the parties is exclusive of any other
right or remedy specified in this Agreement or by law or equity provided or
permitted; but each such right and remedy shall be cumulative of, and in
addition to, every other right and remedy specified in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time.  The termination of this
Agreement for any reason whatsoever shall not prejudice any right or remedy
which either party may have, either at law, in equity, or pursuant to the
provisions of this Agreement.
 


 
A-7

--------------------------------------------------------------------------------

 
 


36.          Choice of Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws.
 
37.          Exclusive Jurisdiction and Venue.  The parties agree that the
Courts of the County of Orange, State of California shall have sole and
exclusive jurisdiction and venue for the resolution of all disputes arising
under the terms of this Agreement and the transactions contemplated herein.
 
38.          Assignability.  Neither party shall sell, assign, transfer, covey
or encumber this Agreement or any right or interest in this Agreement, or suffer
or permit any such sale, assignment, transfer or encumbrance to occur by
operation of law without the prior written consent of the other party.  In the
event of any sale, assignment, transfer or encumbrance consented to by such
other party, the transferee or such transferee’s legal representative shall
agree with such other party in writing to assume personally, perform and be
obligated by the covenants, obligations, warranties, representations, terms,
conditions and provisions specified in this Agreement.
 
39.          Continuing Provisions.  Notwithstanding anything to the contrary
contained herein, all provisions concerning confidentiality, indemnification,
contribution, and the Corporation’s payment obligations contained herein shall
survive any expiration or termination of this Agreement.
 
40.          Force Majeure.
 
a.           If any party is rendered unable, completely or partially, by the
occurrence of any event of “force majeure” (as defined below) to perform such
party’s obligations under this Agreement , such party shall give to the other
party prompt written notice of the event of “force majeure” with reasonably
complete particulars concerning such event; thereupon, the obligations of the
party giving such notice, so far as those obligations are affected by the event
of “force majeure,” shall be suspended during, but no longer than, the
continuance of the event of “force majeure.”  The party affected by such event
of “force majeure” shall use all reasonable diligence to resolve, eliminate and
terminate the event of “force majeure” as quickly as practicable.
 
b.           The requirement that an event of “force majeure” shall be remedied
with all reasonable dispatch as herein above specified, shall not require the
settlement of strikes, lockouts or other labor difficulties by the party
involved, contrary to such party’s wishes, and the resolution of any and all
such difficulties shall be handled entirely within the discretion of the party
concerned.
 
c.           The term “force majeure” as used herein shall be defined to mean
any act of God, strike, civil disturbance, lockout or other industrial
disturbance, act of the public enemy, war, blockage, public riot, earthquake,
tornado, hurricane, lightening, fire, public demonstration, storm, flood,
explosion, governmental action, governmental delay, restraint or inaction,
unavailability of equipment, and any other cause or event, whether of the kind
enumerated specifically herein, or otherwise, which is not reasonably within the
control of the party claiming such suspension.
 
41.          Consent to Agreement.  By executing this Agreement, each party, for
itself, represents such party has read or caused to be read this Agreement in
all particulars, and consents to the rights, conditions, duties and
responsibilities imposed upon such party as specified in this Agreement.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written hereinabove.
 
 

CORPORATION:   CONSULTANT:               Camelot Entertainment Group, Inc.    
California Pictures, Inc.   a Delaware corporation     a California corporation
              By: /s/  Robert P. Atwell       By: /s/  Steve Istock   Robert P.
Atwell             Steve Istock    President      Consultant          CEO
California Pictures, Inc.                                            By: /s/ 
Steve Istock          Steve          an Individual   

 


 
A-8

--------------------------------------------------------------------------------

 


Exhibit A
 
Specific Services
 


 
A. 
Provide management consulting services and business development support;



B.
Provide a general business and financial analysis of the Corporation’s proposed
business plan with respect to the business of Corporation;



C. 
Assist in the formulation and evaluation of various financial structural and
financial alternatives;



D.
Provide the Corporation with business advisory services; and



E.
Review and analyze all aspects of the Corporation’s structure and its goals and
make recommendations on feasibility and achievement of desired goals.



F.
Develop a general strategy for identifying potential sources of funds such as
equity capital, debt financing, or licensing fees and/or merger, acquisition or
licensing transactions.

 
G.
Assist in briefing potential investors introduced by the Consultant, evaluating
such entities, providing marketing materials and strategy, consulting with the
Corporation to evaluate their risks and potential, and other such indirect
support as required.



H. 
Assist in implementing the Company’s overall integrated marketing program (as
mutually agreed).



I. 
Assist Corporation in securing funding as determined by the Corporation’s Board
of Directors









 
 
A-A-1

--------------------------------------------------------------------------------

 